Citation Nr: 1310857	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for arthritis of the bilateral knees.  

2.  Entitlement to service connection for arthritis of the bilateral knees, to include as secondary to patellofemoral dysfunction and strain and/or degenerative disc disease (DDD) of the lumbar spine.  

3.  Entitlement to a rating in excess of 20 percent for DDD of the lumbar spine, status post diskectomy at L4-5 (exclusive of the period from November 3, 2008 through December 31, 2008, when a temporary total rating was assigned).  

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in which the RO continued a 20 percent rating for status post diskectomy at L4-5 secondary to DDD of the lumbar spine, granted service connection and assigned initial 10 percent ratings for radiculopathy in the right and left lower extremities, effective August 14, 2006, and confirmed and continued a previous denial of service connection for arthritis of the bilateral knees.  

In a November 2009 rating decision, the RO granted a temporary total rating, effective November 3, 2008, for the Veteran's DDD of the lumbar spine, based on surgical or other treatment necessitating convalescence.  The 20 percent rating was continued from January 1, 2009.  

In October 2010 the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2011, the Board remanded the claim for service connection for arthritis of the bilateral knees, to include as secondary to service-connected bilateral patellofemoral dysfunction and strain, and the claim for a rating in excess of 20 percent for DDD of the lumbar spine, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claims (as reflected in a May 2012 supplemental statement of the case (SSOC)), and returned these matters to the Board.  

Despite the Board's prior characterization of the claims on appeal, the record reflects that a claim for service connection for arthritis of the bilateral knees was denied in a December 2002 rating decision.  The Veteran did not appeal this decision.  While, in the July 2007 rating decision, the RO reopened the claim for service connection for arthritis of the bilateral knees and addressed the claim for service connection on the merits, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, this matter on appeal has been characterized as reflected on the title page.  

The Board also has considered the fact that, in the previous denial of the claim, the RO denied service connection for arthritis of the bilateral knees because there was no evidence that such condition was incurred in or caused by service, nor was there evidence of arthritis manifested to a compensable degree within one year of separation from service.  In the August 2006 request to reopen, the Veteran asserted that arthritis of the bilateral knees was secondary to her service-connected knee disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board finds, therefore, that the Veteran's current claim for service connection for arthritis of the bilateral knees is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection, regardless of the Veteran's current theory regarding etiology.

Moreover, while this claim has previously been characterized as a claim for service connection for arthritis of the bilateral knees, to include as secondary to service-connected bilateral patellofemoral dysfunction and strain, as will be discussed below, the Veteran has asserted that her arthritis of the bilateral knees is aggravated by her service-connected back disability.  Accordingly, the reopened claim has been characterized as reflected on the title page.  
  
Additionally, the record reflects that the Veteran was initially granted service connection for lumbosacral strain in an April 1993 rating decision.  In August 2006 she filed a claim for service connection for spinal stenosis and sciatica secondary to her lumbar strain.  Her representative noted that, pursuant to the rating criteria, any associated objective neurologic abnormalities should be separately evaluated.  As noted above, in the July 2007 rating decision from which the current appeal stems, the RO continued a 20 percent rating for the lumbar spine disability (recharacterized as status post diskectomy secondary to DDD) and also granted service connection and assigned initial 10 percent ratings for associated radiculopathy in each lower extremity.  The Veteran filed a notice of disagreement (NOD) with the denial of an increased rating for her lumbar strain and perfected an appeal.  While the issues of entitlement to higher initial ratings for radiculopathy in each of the lower extremities have not been specifically addressed by the AMC/RO, neurological manifestations must be considered in properly evaluating the Veteran's service-connected lumbar spine disability under the current rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).  Accordingly, higher initial ratings for the neurological manifestations of the service-connected lumbar spine disability must be considered as part and parcel of the current appeal.  For reasons that will be discussed below, however, further development regarding this aspect of the claim for a higher rating is warranted and, therefore, these claims must be remanded for additional development.  

The Board observes that the record reflects that the Veteran has scarring associated with lumbar spine surgeries.  Scarring is a separate and distinct manifestation of the service-connected DDD of the lumbar spine.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The Veteran was granted service connection for a stable scar status post lumbar laminectomy and fusion, as reflected in a November 2009 rating decision.  The RO assigned an initial noncompensable rating for this scar.  The Veteran did not file an NOD with the initial rating assigned.  Thus, the Board will not consider entitlement to a higher rating for scarring associated with DDD of the lumbar spine.  See 38 C.F.R. § 20.200.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent SSOC.  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 

The issues of entitlement to service connection for arthritis of the bilateral knees, to include as secondary to patellofemoral dysfunction and strain and/or DDD of the lumbar spine, and entitlement to initial ratings in excess of 10 percent for radiculopathy in the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  In a December 2002 rating decision, the RO denied service connection for arthritis of the bilateral knees.  Although notified of the denial in a December 2002 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the December 2002 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the bilateral knees and raises a reasonable possibility of substantiating the claim.  

4.  DDD of the lumbar spine has been manifested by complaints of pain with forward flexion to no less than 40 degrees, with no incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician.  


CONCLUSIONS OF LAW

1.  The RO's December 2002 rating decision denying service connection for arthritis of the bilateral knees is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2012).

2.  As pertinent evidence received since the December 2002 denial is new and material, the criteria for reopening the claim for service connection for arthritis of the bilateral knees are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for a rating in excess of 20 percent for DDD of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the request to reopen the claim for service connection for arthritis of the bilateral knees, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

In regard to the claim an increased rating for DDD of the lumbar spine, the provisions of the VCAA, as interpreted by the Court, have been fulfilled.  The Veteran was notified of the general provisions of the VCAA in an August 2006 notice letter furnished in response to her request to reopen the claim for service connection for arthritis of the bilateral knees and her claim for spinal stenosis and sciatic nerve damage.  While the August 2006 letter did not include notice as to the information and evidence necessary to substantiate the claim for an increased rating for her lumbar spine disability, an October 2008 letter from the RO included the rating criteria potentially applicable to the claim for an increased rating for DDD of the lumbar spine, and advised the Veteran that, in determining her disability evaluation, VA would consider the nature and symptoms of the condition, the severity and duration of the symptoms, the impact of the condition and symptoms on employment and daily life, and specific test or measurement results.  

Although the October 2008 letter was not issued prior to the decision on appeal, the Veteran's increased rating claim was readjudicated in the February 2009 statement of the case (SOC) and the June 2010 and May 2012 SSOCs.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Importantly, notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has reported that her DDD of the lumbar spine has gotten worse, evidence necessary to substantiate her claim for an increased rating.  It is significant that the Veteran has been represented by a national service organization which is well-versed in laws and regulations pertaining to Veteran's claims, as exemplified by the representative's questions at the October 2010 hearing.  The Board believes the Veteran, through her representative, can be viewed as having actual knowledge of the information and evidence necessary to substantiate her claim.  It is assumed that the representative, as the Veteran's agent, included such information when providing guidance to the Veteran regarding her claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate her claim, and as such, that she has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in a March 2009 letter furnished to the Veteran in regard to her claim for a temporary total rating for her DDD of the lumbar spine as well as her claim for service connection for a scar associated with that disability.  

The Veteran has been made aware of the information and evidence necessary to substantiate her claims and has been provided opportunities to submit such evidence.  A review of the claims file and Virtual VA e-folder shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  Her service treatment records, service personnel records, and VA and private treatment records have been obtained.  The Veteran was also provided with VA examinations in November 2006, August 2009, and March 2011 and a VA medical opinion was obtained in April 2012.  

The claim for an increased rating for DDD of the lumbar spine was remanded in February 2011 in order to obtain outstanding VA treatment records, obtain a complete copy of the Veteran's Worker's Compensation records from the Office of Workers' Compensation Program (OWCP), obtain records from Dr. G., and to afford the Veteran a VA examination to assess the severity of her DDD of the lumbar spine.  

The AMC obtained the VA treatment records requested in the Board's February 2011 remand directives and the Veteran underwent a VA examination in March 2011.  While, as will be discussed below, the March 2011 VA examination report does not adequately address the severity of the neurological manifestations of the Veteran's DDD of the lumbar spine (her radiculopathy in each of the lower extremities), the examination report is otherwise responsive to the rating criteria necessary to evaluate DDD of the lumbar spine, and the claims for higher initial ratings for the neurological manifestations of this disability are being remanded in order to obtain an adequate examination.  The VA examination report is adequate to evaluate the Veteran's DDD of the lumbar spine pursuant to the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Regarding the Veteran's Worker's Compensation records, the record reflects that the Veteran incurred an injury during her work as a federal employee.  In February 2011, the AMC requested that the Veteran return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), regarding her records from the Department of Labor/Office of Worker's Compensation.  She did not subsequently return a release.  Nevertheless, the AMC requested these records directly from the Department of Labor in February 2011, July 2011, and September 2011.  In August 2011, the Department of Labor, OWCP, responded that the Veteran would need to make a written request for a copy of her file or she would need to provide that agency with written permission to release her records.  In December 2011, the AMC provided a copy of the August 2011 response from the Department of Labor to the Veteran, and asked that she complete and return an enclosed VA Form 21-4142.  She did not subsequently return a release.  Accordingly, in January 2012, the AMC made a formal finding of the unavailability of the Veteran's Worker's Compensation records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In light of the August 2011 response from the Department of Labor, and the Veteran's failure to provide a release to enable VA to obtain these records, no further action in this regard is warranted.

Similarly, during the October 2010 hearing, the Veteran testified that her back had been evaluated by Dr. G. in regard to her Worker's Compensation claim.  The February 2011 letter from the AMC asked the Veteran to submit a VA Form 21-4142 to enable VA to obtain treatment records from this physician; however, she has not submitted a release for these records.  Without the required release, VA cannot obtain these records.  Thus, further action to attempt to obtain these records is also not warranted.  

For all the foregoing reasons, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

During the October 2010 hearing, the Veteran testified that she had been receiving VA treatment since 1992.  The earliest VA treatment record currently of record is dated in August 1995.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court indicated VA adjudicators have constructive, if not actual, possession of VA records when put on notice of the existence of these records. Therefore, when VA adjudicators are on notice that additional VA records may exist concerning the claim, the records must be obtained before deciding the claim.  The record indicates that there may be outstanding VA treatment records dated prior to August 1995.  However, even if there are VA treatment records dated prior to August 1995 which include information pertaining to the Veteran's DDD of the lumbar spine, an increase in rating is limited to one year prior to the relevant date of claim.  See 38 C.F.R. § 3.400.  The Veteran filed her current claim for an increased rating in August 2006.  Thus, these VA treatment records would not be pertinent to the claim for an increased rating.  

A February 2010 VA treatment note reflects that the Veteran was being followed for her low back and leg pain by neurosurgery at the outside hospital where her surgery was performed.  The most recent private treatment records currently associated with the claims file are dated in August 2009.  The February 2010 treatment note does not specifically state that more recent private treatment records are available.  However, even if the February 2010 note were interpreted as indicating that the Veteran had received private treatment for her DDD of the lumbar spine since August 2009, the February 2011 letter from the AMC specifically asked the Veteran to complete a VA Form 21-4142 for any private physician who treated her DDD of the lumbar spine, so VA could obtain these records.  She has not submitted a release for any additional treatment records, thus, it is not possible for VA to obtain any more records from her private physicians.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claim, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claim.


Factual Background and Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *1 (Fed. Cir. Feb. 21, 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 2013 WL 628429, at *7 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 2013 WL 628429, at *6.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. 

Service connection can also be granted for certain chronic diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In June 2002, the Veteran filed a claim for service connection for arthritis of the bilateral knees.  In a December 2002 rating decision the RO, in pertinent part, denied service connection for arthritis of the bilateral knees, finding that this condition was neither occurred in nor caused by service and there was no evidence of arthritis manifested to a compensable degree within one year of the Veteran's separation from service.   

Although notified of the December 2002 rating decision by letter in December 2002, the Veteran did not initiate an appeal; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of the December 2002 rating decision.  See 38 C.F.R. § 3.156(b).

The Veteran sought to reopen her previously denied claim for service connection for arthritis of the bilateral knees in August 2006.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the December 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence of record at the time of the December 2002 rating decision included service treatment records which reflect a complaint of pain in the left knee in June 1985, with an assessment of overuse syndrome.  These records also indicate that the Veteran complained of pain in her legs after being injured during physical training in October 1986.  The service treatment records do not include findings of arthritis in the knees.  

Also of record at the time of the December 2002 rating decision was the report of a March 1993 VA examination during which the Veteran reported falling from a wall during service.  She complained of stiffness in her knees.  The pertinent impression following examination was hypermobile and chronic patellar symptoms.  X-ray of the bilateral knees revealed no fracture, dislocation, or other significant bone or joint abnormality.  In an April 1993 addendum, the VA examiner stated that, with her history of trauma and repeated strains, combined with structural and obesity symptoms, the findings on examination were compatible with a diagnosis of generalized arthralgia, especially in the knees, ankles, and back.  He commented that X-rays might eventually show degenerative changes, in which case, an element of traumatic arthritis would have to be assumed.  

On VA examination in August 1995 the Veteran reported aching and pain in her knees, which would sometimes swell.  The impression, pending X-rays, was chronic strain and patellofemoral dysfunction with degenerative changes in the knees.  However, X-ray of the bilateral knees revealed no abnormalities.  

During a September 1996 VA examination, the Veteran described injuring her knees when she fell from a wall during physical training in service.  The pertinent impression was chondromalacia, right patella, mild.  X-ray of the bilateral knees revealed very mild hypertrophic spurring of the patella, bilaterally, with no other abnormalities demonstrated.  

VA treatment records dated from January 1998 to July 2002 include complaints of knee pain.  A February 1999 record reflects that the Veteran complained of low back pain and knee pain and had X-rays showing degenerative joint disease of the low back and knees.  The impression was chronic pain secondary to degenerative joint disease.  In February 2002, the Veteran presented to the orthopedic clinic with complaints of knee pain.  X-rays taken on that date revealed some sclerosis of the right side medial compartment, which the physician stated might be some early arthritic changes.  He commented that this was also evident on the lateral side, bilaterally.  He added that there were some osteophytes on the patellofemoral joint.  In May 2002, the Veteran presented with complaints of chronic low back and bilateral knee pain.  The impression was chronic pain secondary to degenerative joint disease.  

The Veteran was afforded a VA examination in August 2002.  She complained of knee pain and the examiner commented that knee X-rays indicated a small bony spur on the inferior aspect of the patella.  The pertinent impression was bilateral patellofemoral syndrome.  

Based on the foregoing evidence, the RO denied service connection for arthritis of the bilateral knees in the December 2002 rating decision.  At the time of the December 2002 rating decision, there was no competent and persuasive evidence relating the Veteran's arthritis of the bilateral knees to service.  During the October 2010 hearing, the Veteran testified that her VA physicians had told her that her arthritis of the bilateral knees was related to her in-service injury or to her already service-connected knee disability.  The Board notes that, ordinarily, a Veteran's hearsay statement regarding what she was told by a clinician does not transform her lay statement into medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection between a layman's account, filtered through a layman's sensibilities, of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  However, in this case, which involves consideration of whether new and material evidence has been received to reopen the claim, the Board is mindful that the credibility of the newly evidence, which in this case is the Veteran's testimony, is to be presumed.  See Justus, supra.

Accordingly, as the Veteran's testimony is presumed credible, and this testimony relates to the unestablished nexus between arthritis of the bilateral knees and service and/or her service-connected bilateral knee disability, the claim is reopened.

DDD of the lumbar spine

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Assignment of staged ratings is not appropriate in this case.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In an April 1993 rating decision, the RO granted service connection and assigned an initial 10 percent rating for lumbosacral strain.  In a September 1995 rating decision, the RO granted an increased, 20 percent rating.  The RO continued the 20 percent rating for lumbosacral strain in February 1997 and December 2002 rating decisions.  In August 2006, the Veteran filed her current claim for an increased rating.  In the July 2007 rating decision, the RO recharacterized this issue as status post diskectomy at L4-L5 secondary to DDD of the lumbar spine and continued the 20 percent rating, pursuant to Diagnostic Code 5242, evaluating degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The next higher rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a rating in excess of 20 percent for DDD of the lumbar spine is not warranted.   

Private treatment records include a February 2005 MRI of the lumbar spine which revealed spinal stenosis at L4-5 and L5-S1.  That month, the Veteran underwent a right L5-S1 minimally invasive microlumbar discectomy for a right L5-S1 herniated nucleus pulposus and spondylosis.  

The Veteran's DDD of the lumbar spine was evaluated on VA examination in November 2006.  She described worsening low back pain, which she described as a dull achy pain, with occasional sharp shooting and throbbing pain.  She reported that the pain had continued subsequent to her surgery.  She described flare-ups occurring daily, provoked by long standing, walking, bending, or driving a car, usually lasting about half an hour to an hour.  She reported experiencing associated symptoms including weakness and stiffness.  She stated that her back and knee pain interfered with her work, and she was incapacitated for about 160 hours in the prior year due to back and knee pain; however, she denied having been prescribed complete bed rest by any physician in the past 12 months or so.  

Examination of the spine revealed forward flexion to 75 degrees with extension, right and left lateral flexion, and right and left lateral rotation each to 20 degrees.  The Veteran complained of pain throughout the range of motion, exhibited by grunting.  Repetitive motion failed to show any change in range of motion.  There was no evidence of incoordination or lack of endurance.  The examiner commented that, during flare-ups, the Veteran could experience a significant change in terms of range of motion of her joints with an increase in pain and decreased functional capacity; however, the degree of such change could not be stated with any medical accuracy.  Functionally, the Veteran was independent in all basic activities of daily living.  The examiner commented that physical activity involving the back and knees would most likely provoke a flare-up of pain, but would not preclude her from occupational opportunity.  The examiner commented that a recent X-ray of the lumbar spine was within normal limits.  The pertinent impression was status post diskectomy at L4-L5 secondary to DDD of the lumbar spine.  The examiner noted that the Veteran had clinical evidence of radiculopathy along L5-S1 on both sides.

In June 2006, the Veteran presented to the VA urgent care clinic with back pain and reported that she had not been able to get out of bed for more than a week.  In October 2006 and January 2007, the Veteran presented to the VA pain clinic with complaints of low back pain and bilateral leg pain.  She denied any bowel or bladder dysfunction, although she reported in January 2007 that she sometimes became constipated.  Examination on both dates revealed limited flexion, extension, and lateral rotation, with pain in each range of motion.  Flexion was noted to be painful at 15 degrees.  The impression was status post diskectomy at L5-S1 level; lumbar radiculitis/radiculopathy involving the bilateral L4-5; lumbar facet arthropathy involving the bilateral L3-S1 level; and bilateral sacroiliac joint pain syndrome.  VA treatment records dated in July 2007, September 2007, December 2007, February 2008, May 2008, reflect complaints of low back pain. On each date, the Veteran denied bowel or bladder dysfunction and reported that she was able to carry out her activities of daily living.  Range of motion for flexion and extension was described as reduced on each date.  In October 2008, the Veteran presented to the VA pain clinic with complaints of back and leg pain.  She reported aching pains in her low back, which became sharp at times, and radiated down to both legs, with numbness and tingling in her left leg.  She reported occasional bowel and bladder accidents.  Range of motion for flexion and extension was reduced.  The impression was status post diskectomy at L5-S1 level; lumbar radiculitis/radiculopathy involving the bilateral L4-5; and lumbar facet arthropathy.  It was recommended that the Veteran maintain her activity.  

Private treatment records reflect that, following her 2005 surgery, the Veteran was doing well until she incurred an injury at work when carrying a heavy case of files and boxes of paper.  The Veteran underwent bilateral L4-L5 decompression with L4 and L5 laminectomy and partial L4-L5 facetectomy and L4-L5 posterolateral fusion with local bone in November 2008.  

Subsequent private treatment records reflect continued complaints regarding and treatment for low back pain.  When being seen for staple removal in November 2008, the Veteran reported that, pre-operatively, she was having significant difficulty with sensing bladder fullness and was having some episodes of incontinence.  She admitted that she had not directly discussed this with her physician pre-operatively, and added that her symptoms were better, although she still had some problems with urinary complaints.  She stated that she had less frequency and was better able to sense her bladder filling.  The physician reviewed the Veteran's chart and indicated that there was no record of her discussing bladder dysfunction prior to her surgery.  He opined that, overall, it was very unlikely that her bladder dysfunction would be related to her lumbar stenosis; however, the Veteran did report that it was better following her lumbar decompression.  In January 2009, the Veteran denied any new bowel or bladder dysfunction, but reported that she still occasionally had some difficulty sensing her bladder filling.  A March 2009 treatment record reflects that the Veteran had essentially no lumbar range of motion.  She denied any loss of bowel or bladder control.  Lumbar flexion was noted to be good in May 2009, although lateral flexion and extension were still diminished and there were significant complaints of pain with extension.  In June 2009, her lumbar spine range of motion was described as "fairly poor."  In August 2009, lumbar spine range of motion was diminished approximately 30 percent.  

During VA treatment in February 2009, the Veteran presented with complaints of increased pain following her lumbar fusion surgery, with difficulty in doing activities of daily living.  She described numbness and tingling as well as radiating pain in her legs, but denied bowel or bladder dysfunction.  The impression was status post diskectomy/lumbar fusion surgery and laminectomy; lumbar radiculitis/radiculopathy involving the bilateral lumbar fourth to fifth vertebra (L4-5); and lumbar facet arthropathy.  The physician recommended that the Veteran maintain her activity level and participate in a rehabilitation program.  She was subsequently seen on several occasions for continuing complaints of low back pain which radiated to the legs, with complaints of numbness and tingling in the lower extremities.  She repeatedly denied bowel or bladder dysfunction during treatment on these dates, and her physician continually recommended that she maintain her activity level.  In February 2010, lumbar spine range of motion was reduced, and the physician noted increased pain at 15 degrees of flexion.  Lumbar spine range of motion was noted to be reduced in August and December 2010 and May and August 2011.  

The Veteran was afforded another VA examination in August 2009.  She complained of constant lumbosacral pain radiating to both lower extremities.  She reported that prolonged sitting or riding over 20 to 30 minutes required her to walk around because of increased pain.  She described flare-ups lasting about two days precipitated by one hour of walking.  She stated that she required bed rest for two or three days about 10 times a month for these flare-ups.  She added that she was in bed most of the time and could not go anywhere or do anything because flare-ups occurred after activity.  She stated that her bed rest was physician prescribed in the context that she was encouraged to remain as active as she could, but had to go to bed for pain relief.  The Veteran reported that she bathed and fed herself, but had assistance in dressing.  She stated that she had a cane which she used at times, as well as two back braces.  She denied urinary or fecal incontinence.  She reported that she had last worked in October 2008 and was on leave since that time as she was unable to travel as required by her job.  

Examination revealed forward flexion of the thoracolumbar spine to 46 degrees, reduced to 40 degrees after repetitive motion.  Extension was to 10 degrees, increased to 12 degrees after repetitive motion.  Right lateral flexion was to 18 degrees and was reduced to 16 degrees after repetitive motion.  Left lateral flexion was to 20 degrees and was reduced to 16 degrees after repetitive motion.  Right and left lateral rotation were each to 12 degrees, with no reduction after repetitive motion.  The Veteran complained of pain throughout range of motion testing at every point of movement; however, no specific signs of grimacing were noted.  The diagnosis was status post diskectomy, L4-5, secondary to DDD of the lumbar spine.  The examiner commented that he was unable to estimate the Veteran's function during a flare-up without undue speculation.  

On VA scars examination performed the next day, the Veteran complained of back pain and described difficulty riding, standing, or sitting for extended periods of time due to her back pain.  She stated that her back pain had caused her to be short tempered with her children and she was unable to participate fully in their activities.  

During the October 2010 hearing, the Veteran testified that she was currently out on leave from work and was receiving Worker's Compensation.  She described her injury at work, in March 2008, when she was lifting a heavy box and strained her back.  The Veteran described her daily symptoms regarding her lumbar spine, including difficulty moving, shooting pains in her back and down her legs, with numbness and tingling.  She stated that there were times when she could not move at all and had to sit for 20 or 30 minutes before she could move because of pain shooting down her legs.  She reported that she was constipated due to her medication and "had to run to the bathroom constantly."  

The Veteran was most recently afforded a VA examination to evaluate her DDD of the lumbar spine in March 2011.  She reported that she was controlling her back pain with medication and had had no physician prescribed bed rest for incapacitating episodes of back pain in the past 12 months.  She complained of constant sharp, stabbing, throbbing pain in the middle of her back radiating to her tailbone, out to her buttocks, and down her legs.  She also described numbness and tingling involving the entire aspect of both legs as well as weakness in her left leg, which gave way intermittently.  She described constipation which she related to her pain medications and denied any bladder dysfunction.  She reported flare-ups occurring daily, whenever she walked more than 25 yards at a time, sat more than 30 minutes at a time, or stood more than 30 minutes at a time.  She stated that these flare-ups subsided in one to four hours with alternating heat and ice applications and resting lying on her side.  The Veteran reported that she needed the assistance of her children for dressing once a week when she went out; otherwise, she stayed in her pajamas at home all day.  She stated that she had not been employed since her 2008 spine surgery as she was unable to sit to travel for her job.  

Examination revealed forward flexion to 40 degrees and extension to 10 degrees.  The examiner was unable to test range of motion after repetition because the Veteran started crying in pain.  Right lateral flexion and rotation were each to 30 degrees and left lateral flexion and rotation were each to 20 degrees.  There was no change in lateral flexion or rotation after repetition.  Gait was unaided, but was slow and antalgic.  Sensation was decreased to pinprick on the left lower leg on the lateral calf and lateral foot and she gave way to resistance in left knee flexion and extension.  X-ray of the lumbosacral spine revealed mild narrowing of the L5-S1 interspace; L4 and L5 posterior laminectomy scars with prior surgical fusion at L4-5 and L5-S1.  

The pertinent diagnosis was DDD of the lower spine.  The examiner commented that the Veteran's current symptoms of radiating low back pain down her legs with impaired sensation and weakness in her left leg were related to her two back surgeries in 2005 and 2008.  The examiner stated that the Veteran reported the development of acute radiating back pain down her right leg in October 2004 when she picked up a box at work and underwent surgery for a right L5-S1 herniated nucleus pulposus in February 2005.  He added that, according to a note from her neurosurgeon, the Veteran was doing reasonably well after that surgery until she carried a heavy box of files and boxes of paper at work and felt a "pop" in her low back.  The examiner observed that, in July 2008, the neurosurgeon stated that the Veteran's current problem was the result of a work-related injury and she subsequently underwent bilateral L4-5 decompression with local bone fusion in November 2008.  The examiner stated that, according to the Veteran's neurosurgeon, she did not have radiographic evidence of significant DDD causing stenosis at L4-5 until 2008 after her work related back injury.  The examiner further noted that, in an April 1993 addendum, a VA examiner had stated that the Veteran's back X-rays may eventually show degenerative changes and an element of traumatic arthritis.  However, the March 2011 VA examiner stated that he knew of no scientific study in the medical literature supporting the contention that mechanical low back pain or a back strain may eventually cause DDD on X-ray.  He concluded by stating that the Veteran's symptoms prior to 2005 did not include radiating low back pain, left leg weakness, or paresthesias in both legs; therefore, he could not attribute any of her current symptoms to her service-connected DDD of the lower spine, because her symptoms were most consistent with the work-related right L5-S1 herniated disc in 2005 and the work-related broad based disc bulge with stenosis in 2008, both of which required back surgery.  

As will be discussed below, the March 2011 VA examiner's statement, that the Veteran's symptoms prior to 2005 did not include radiating low back pain, left leg weakness, or paresthesias in both legs, is incorrect, as the evidence demonstrates neurological symptoms in regard to her low back disability, including numbness, tingling, weakness, and radiating pain on several dates prior to 2005.  Indeed, as early as in January 1996 the Veteran complained of chronic back pain and intermittent bilateral thigh numbness.  While the March 2011 VA examiner stated that he could not attribute the Veteran's current symptoms to her service-connected disability, in light of the fact that this statement was based on an inaccurate factual premise (the absence of radiating low back pain, left leg weakness, and paresthesias prior to 2005), the Board will attribute all of Veteran's back symptoms (other than her associated radiculopathy in the lower extremities, which will be addressed on remand), with her service-connected DDD of the lumbar spine.  See Mittleider v. West, 11 Vet. App. 181 (1998) (if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition).  

As the foregoing evidence indicates, there is no showing that the Veteran's lumbar spine disability has been manifested by forward flexion limited to 30 degrees or less.  Rather, flexion has been limited to no less than 40 degrees, as demonstrated on VA examination in March 2011.  While VA and private treatment records reflect reduced lumbar spine range of motion, none of these records document flexion limited to 30 degrees or less, as required for an increased rating of 40 percent.  Of note, flexion was to 75 degrees on VA examination in November 2006.  The Board has considered that a March 2009 private treatment record reflects that the Veteran had essentially no lumbar range of motion; however, lumbar flexion was noted to be good just two months later, in May 2009.  Although lumbar spine range of motion was described as "fairly poor" the following month, it was only diminished by approximately 30 percent (meaning flexion to around 60 degrees) in August 2009.  

The Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, consistent with DeLuca.  While the Veteran complained of pain on range of motion testing during her November 2006, August 2009, and March 2011 VA examinations, and lumbar spine flexion was noted to be painful at 15 degrees in January 2007 and February 2010, the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it  radiates), aching or stiffness in the area of the spine involved.  Further, as discussed above, pain itself does not rise to the level of functional loss.  See Mitchell, 25 Vet. App. at 38.  Even considering pain, there is no indication that functional impairment resulted in limitation of flexion to 30 degrees, as required for an increased rating.  

Further, the November 2006 VA examiner indicated that repetitive motion failed to show any change in range of motion and there was no evidence of incoordination or lack of endurance.   While he commented that, during flare-ups, the Veteran could experience a significant change in terms of range of motion of her joints with an increase in pain and decreased functional capacity, the degree of such change could not be stated with any medical accuracy.  Even after repetitive range of motion testing on VA examination in August 2009, the Veteran retained forward flexion to 40 degrees.  That examiner similarly stated that he was unable to estimate the Veteran's function during a flare-up without undue speculation.  Thus, as regards functional impairment, forward flexion simply has not been shown to be limited to 30 degrees or less, as required for the next higher, 40 percent rating.  

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected DDD of the lumbar spine.  Here, service connection has been established for neurological manifestations of the Veteran's DDD of the lumbar spine, specifically, radiculopathy in each of the lower extremities.  However, as indicated above, the claims for higher initial ratings for radiculopathy in each of the lower extremities are being remanded for further development.  Thus, the Veteran's neurological symptoms involving her lower extremities will not be addressed here.  

The Board acknowledges that the Veteran reported occasional bowel and bladder accidents during VA treatment in October 2008.  During private treatment the following month, reported to her private neurosurgeon that pre-operatively, she was having significant difficulty with sensing bladder fullness and was having some episodes of incontinence.  However, the Veteran also stated in November 2008 that her symptoms were better.  Her neurosurgeon reviewed her chart and opined that, overall, it was very unlikely that her bladder dysfunction would be related to her lumbar stenosis, although the Veteran did report that it was better following her surgery.  Significantly, subsequent to these statements in 2008, the Veteran denied loss of bowel or bladder function on numerous occasions, including treatment in February and March 2009 and on VA examination in August 2009.  She, most recently, denied any bladder dysfunction on VA examination in March 2011.  While the Veteran has, at times, described constipation, she has attributed this to medication being taken to treat her lumbar spine disability.  The evidence simply does not indicate that she experiences bowel or bladder impairment as a neurological manifestation of her service-connected DDD of the lumbar spine.  

Further, the evidence does not reflect that the Veteran's DDD of the lumbar spine would warrant a rating in excess of 20 percent if rated on the basis of incapacitating episodes.  Pursuant to Diagnostic Code 5243, intervertebral disc syndrome  is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome  that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Despite her assertions that she experiences incapacitating episodes of intervertebral disc syndrome, the record simply does not indicate bed rest prescribed by a physician, let alone for a total period of at least four weeks during a 12-month period, as required for a higher, 40 percent, rating.  The Board acknowledges that, in support of her assertion that her DDD of the lumbar spine has resulted in incapacitating episodes requiring bed rest prescribed by her physician, in March 2009, the Veteran submitted letters from her private physician reflecting that she needed to be excused from work on numerous days from October 2008 to January 2009.  However, while these letters reflect that the Veteran was to be off work, they do not indicate that she was required to be on bed rest. Moreover, the Veteran is already in receipt of a 100 percent rating for the period from November 3, 2008 through December 31, 2008.  During the October 2010 hearing, the Veteran testified that she had been on bed rest prescribed by a doctor for numerous weeks, causing her to miss work in 2005, 2006, and 2007.  Significantly, however, despite reporting in June 2006 that she had been unable to get out of bed for more than a week, the Veteran denied having been prescribed complete bed rest by any physician in the past 12 months or so during her November 2006 VA examination.  While, during the August 2009 VA examination, the Veteran stated that she required bed rest for two or three days about 10 times a month for these flare-ups, she clarified that this bed rest was physician prescribed in the context that she was encouraged to remain as active as she could, but had to go to bed for pain relief.  Indeed, numerous VA treatment records reflect that the Veteran's physician advised her to maintain her activity level.  Most recently, during the March 2011 VA examination, the Veteran reported that she had had no physician prescribed bed rest for incapacitating episodes of back pain in the past 12 months.  

As the evidence does not reflect physician prescribed bed rest for the Veteran's DDD of the lumbar spine for a total period of at least four weeks during a 12-month period, a rating in excess of 20 percent pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

For all the foregoing reasons, the Veteran's DDD of the lumbar spine has not met the criteria for a 40 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 40 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that the Veteran's DDD of the lumbar spine has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected DDD of the lumbar spine.  The rating schedule contemplates the described symptomatology of limited motion and pain.  Therefore, the Veteran's symptoms are adequately described in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  The symptoms of the Veteran's service-connected DDD of the lumbar spine are adequately compensated in the disability rating assigned and the rating schedule allows for higher ratings for worse symptoms.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment a rating in excess of 20 percent for DDD of the lumbar spine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

New and material evidence having been received; the issue of entitlement to service connection for arthritis of the bilateral knees is reopened.  

A rating in excess of 20 percent for DDD of the lumbar spine, status post diskectomy at L4-5 (exclusive of the period from November 3, 2008 through December 31, 2008, when a temporary total rating was assigned) is denied.  


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As regards the reopened claim for service connection for bilateral arthritis of the knees, as discussed in the introduction, the AMC/RO has previously addressed the Veteran's assertion that her arthritis of the bilateral knees is secondary to her service-connected patellofemoral dysfunction and strain.  In her March 2009 VA Form 9 (substantive appeal), the Veteran asserted that her bilateral knee condition was aggravated by her service-connected back disability.  Despite this assertion, the RO has not specifically addressed the matter of the Veteran's entitlement to service connection for arthritis of the bilateral knees as secondary to her service-connected DDD of the lumbar spine.  While, in the May 2012 SSOC, the AMC stated that the previous decision to deny service connection for bilateral knee arthritis was confirmed and continued as there was no evidence of a relationship linking the degenerative spurring of the Veteran's knees to "an injury or disease in service, secondary to your [the Veteran's] service connected bilateral patellofemoral syndrome, or aggravated by a service connected condition" this statement was clearly in reference to aggravation by the service-connected patellofemoral dysfunction and strain, as opposed to DDD of the lumbar spine.  To avoid any prejudice to the Veteran, a remand for consideration of the claim for service connection under this alternate theory of entitlement, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was afforded a VA examination to obtain a medical opinion regarding the etiology of her arthritis of the bilateral knees in March 2011.  A supplemental medical opinion was obtained in April 2012.  This VA examination report and medical opinion address whether the Veteran's arthritis of the bilateral knees is related to service or was caused or aggravated by her service-connected bilateral patellofemoral dysfunction and strain.  However, no medical opinion has been obtained addressing the relationship between the Veteran's arthritis of the bilateral knees and her service-connected lumbar spine disability.  As the claim is being remanded, a supplemental medical opinion addressing this question should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, the claims file should be returned to the March 2011 VA examiner to obtain a supplemental opinion which addresses whether the Veteran's arthritis of the bilateral knees was caused or aggravated by her service-connected lumbar spine disability.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the March 2011 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

Further, in light of the recharacterization of this claim, the Veteran should be furnished VCAA notice regarding the expanded claim.

As regards the claims for higher initial ratings for radiculopathy in the right and left lower extremities, the Board notes that these disabilities are each currently rated 10 percent disabling pursuant to Diagnostic Code 8520.  Under this diagnostic code, incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, and severe, with marked muscular atrophy, warrants ratings of 10, 20, 40, and 60 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In the February 2011 remand, the Board instructed that the Veteran should be afforded a VA examination to evaluate her DDD of the lumbar spine.  The examiner was to identify and describe in detail all residuals attributable to the Veteran's service-connected DDD of the lumbar spine.  The March 2011 VA examination report documents low back pain radiating down the Veteran's legs with impaired sensation and weakness in the left leg.  While the VA examiner attributed these symptoms to the Veteran's 2005 and 2008 surgeries, as opposed to her service-connected lumbar spine disability, his opinion was based on an inaccurate factual premise.  In this regard, he stated that the Veteran's symptoms prior to 2005 did not include radiating low back pain, left leg weakness, or paresthesias in both legs; therefore, he could not attribute any of her current symptoms to her service-connected DDD of the lower spine, because her symptoms were most consistent with the work-related right L5-S1 herniated disc in 2005 and the work-related broad based disc bulge with stenosis in 2008, both of which required back surgery.  Review of the record, however, reveals complaints of low back pain shooting and radiating down the legs prior to 2005.  These records also document complaints of numbness, weakness, and tingling in the legs prior to that time.  Indeed, in January 1996, the Veteran complained of chronic back pain and intermittent bilateral thigh pain.  

In addition, the March 2011 VA examination report does not adequately describe the Veteran's radiculopathy in the right and left lower extremities as mild, moderate, moderately severe, or severe.  Because VA undertook to provide a VA examination to evaluate the service-connected DDD of the lumbar spine, including the neurological manifestations of that disability, the Board must ensure that such an examination is adequate.  Barr, Stefl, supra.   

Accordingly, the Veteran should be afforded a new VA examination to evaluate the service-connected radiculopathy in each of her lower extremities.  The Board observes that the record does document that the Veteran suffered a work injury prior to her November 2008 surgery.  The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected radiculopathy in each of the lower extremities from those attributable to her work-related injury.  If it is not medically possible to do so, the examiner should clearly so state, indicating that findings are indicative of the Veteran's overall impairment associated with her service-connected radiculopathy in the right and left lower extremities.

The Board further notes that the most recent VA treatment records currently available for the Board's review are dated in May 2012. On remand, the AMC/RO should obtain any more recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate her claim for service connection for arthritis of the bilateral knees, on direct and secondary bases, to include as secondary to patellofemoral dysfunction and strain and/or DDD of the lumbar spine, and includes an explanation as to the information or evidence needed to establish a disability rating and effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for arthritis of the bilateral knees and/or radiculopathy in the right and left lower extremities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Jackson VA Medical Center (VAMC), dated since May 2012.

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that conducted the March 2011 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the bilateral knees was caused or aggravated by her service-connected DDD of the lumbar spine.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected radiculopathy of the right and left lower extremities.  In conjunction with the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should describe all symptoms (and associated impairment of function) related to each disability, and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected radiculopathy in each of the lower extremities, from those attributable to the Veteran's work-related injury in 2008.  If it is not medically possible to do so, the examiner should clearly so state, indicating that findings are indicative of the Veteran's overall impairment associated with her service-connected radiculopathy in the right and left lower extremities.  The examiner is advised that the record reflects complaints of numbness, shooting pain, radiating pain, weakness, and tingling in the lower extremities prior to the Veteran's work-related injury, indeed, as early as January 1996.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal in light of all pertinent evidence and legal authority.   If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


